Citation Nr: 0514175	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  98-14 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Wilmington, Delaware Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

The veteran did not engage in combat, and the occurrence of a 
claimed inservice stressor supporting the current diagnosis 
of PTSD is not established by credible supporting evidence. 


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.304(f) (1998); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

With regard to the veteran's claim for service connection for 
PTSD, the Board notes that a substantially complete claim was 
received and initially adjudicated prior to the enactment of 
the VCAA.  

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in October 2003.  He was given ample time to 
respond.  Thereafter, the RO readjudicated the veteran's 
claim in July 2004.  Furthermore, in this case, there is no 
indication or reason to believe that the RO' s decision would 
have been different had the claim not been adjudicated before 
the RO provided the notice required by the VCAA and the 
implementing regulations.  Therefore, the Board believes that 
the RO properly processed the claim following compliance with 
the notice requirements of the VCAA and the implementing 
regulations and that any procedural error by the RO was not 
prejudicial to the veteran. 

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained.  In 
addition, the veteran underwent appropriate examinations in 
December 1996 and October 1997.  In October 2000, in lieu of 
a formal hearing, the veteran appeared at an informal 
conference with a Decision Review Officer (DRO).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations 

Accordingly, the Board will address the merits of the claim. 

Factual Background

The veteran served on active duty from April 1969 to December 
1971, to include service in the Republic of Vietnam from July 
1970 to March 1971.  His service personnel records indicate 
that, for his period of service in Vietnam, he was a member 
of 2nd Maintenance Battalion and his military occupational 
specialty was tailor.  He did not receive any award or 
decoration indicative of his participation in combat.  

Service medical records are negative for any diagnosis of a 
psychiatric disorder.  In November 1971, the veteran was seen 
in the ophthalmology clinic with complaints of occasional 
burning and tearing of his eyes.  He reported that he had 
burned his eyes while welding in November 1970.  He was 
treated with eye patches for three days.  The veteran also 
reported that a metallic foreign body was removed from his 
right eye while in Vietnam in December 1970.  The veteran 
indicated that the foreign body had been embedded for two 
days before topical anesthesia was used to remove it.  
Examination of the eyes revealed no eye pathology secondary 
to foreign body in the right eye.  A November 1971 discharge 
examination report notes the veteran's complaints of right 
eye pain; clinical evaluation of the eyes was normal. 

In August 1994, the veteran submitted a claim for service 
connection for burned eyes.  He maintained that he burned his 
eyes in Vietnam.  He made no mention of residuals of a 
metallic foreign body in the right eye.

By rating decision dated in December 1994, the RO denied 
entitlement to service connection for burned eyes.  The RO 
noted that the veteran's inservice welding injury had 
resolved prior to discharge.

November 1995 treatment records from the veteran's private 
psychiatrist note the veteran's complaints of nervousness and 
depression.  The veteran reported that he served in Vietnam 
for seven and a half months.  He indicated that he was in a 
support unit, and denied any active combat.  

The veteran submitted a claim for service connection for PTSD 
in September 1996.  He stated that, while stationed at Phu 
Bai, the enemy fired upon his unit "almost on a weekly 
basis."  He indicated that several guys were killed; one 
(whose name the veteran could not remember) was from his 
unit. 

In a statement received by the RO in September 1996, the 
veteran's mother stated that the veteran had bad nightmares 
after returning from Vietnam.  She stated that during one 
such nightmare, she went into the veteran's room to comfort 
him.  Thinking she was the enemy, he hit her and knocked her 
across the room before he realized that she was his mother.  

A December 1996 VA psychiatric examination report notes the 
veteran's complaints of anxiety, depression, irritability, 
sleep disturbances, and feelings of guilt.  He stated that he 
did not remember if he served in active combat during his 
military service.  He could not remember his job title, but 
stated that he was close to the front lines.  When asked 
about specific traumatic events during his service, he 
replied, "I don't know . . . but I was afraid I would get 
over run."  The diagnoses included: alcohol abuse and 
dependence, reportedly four months in remission; depressive 
disorder; and personality disorder.

VA outpatient treatment records dated from May 1997 to August 
1997 note the veteran's ongoing psychiatric complaints and a 
diagnosis of PTSD.  Specifically, an August 1997 treatment 
record notes that the veteran reported driving trucks in a 
support unit while in Vietnam.  He stated that he saw "some 
action."  When asked if he witnessed the killing of others, 
the veteran stated that he did not like to talk about "all 
that stuff over there."  He complained of nightmares and 
intrusive thoughts, but refused to discuss the details of 
these.  The diagnosis was PTSD secondary to Vietnam 
stressors. 

An October 1997 VA examination report notes the veteran's 
complaints of flashbacks, in which the sound of helicopter 
blades caused him to re-experience his time in the rice 
paddies and jungles of Vietnam, seeing the mutilated, dead 
bodies of soldiers killed in action.  The veteran also 
reported recurrent, intrusive, painful thoughts of a boy he 
saw in Vietnam who had lost both arms and both legs.  The 
veteran suffered from terror states, nightmares, depression, 
irritability, difficulty controlling anger, impaired 
concentration, hypervigilance and agitation.  There was some 
psychogenic amnesia for painful events that occurred in 
Vietnam.  Mental status examination revealed that the veteran 
was anxious, agitated and apprehensive.  There was no 
evidence of hallucinations or delusions.  The veteran 
described thoughts of suicide, but stated that he did not 
intend to act upon these ideas.  The veteran had difficulty 
concentrating and his judgment was somewhat erratic.  The 
examiners stated that the veteran's military service included 
eight months of combat in Vietnam.  The veteran reported that 
he was exposed to rocket fire, machine gun fire and small 
arms fire from North Vietnamese and Vietcong troops.  The 
veteran also reported that he was treated for an eye injury 
and a fractured toe while in Vietnam.  The examiners opined 
that the veteran suffered a great deal of stress and was 
exposed to extraordinary stressors while on active duty in 
Vietnam and experienced eye and toe injuries and the 
emotional sequelae to these injuries.  The diagnoses included 
chronic, severe PTSD, based on the following stressors: 
danger of being killed in Vietnam during in-country fighting 
with exposure to machine gun, mortar and small arms fire; 
injuries by foreign bodies to the right eye with episode of 
eye being patched, experience of sensory deprivation, and 
fear of permanent blindness while in Vietnam.  

In a June 1998 notice of disagreement, the veteran stated 
that he witnessed "many instances" of exploding grenades, 
incoming mortar rounds and small arms fire, which caused him 
to fear for his life.  

The Board also notes that during an October 2000 informal 
conference with the DRO, the veteran was asked about his 
claimed inservice stressors.  The DRO noted that the 
veteran's memory was very poor and he was unable to elaborate 
on any events.  The veteran's brother-in-law stated that he 
obtained the veteran's unit information from the National 
Archives in Maryland; he submitted the information at the 
conference.  The information was in the form of notes hand-
written by the veteran's brother-in-law.  

Thereafter, the veteran submitted copies of declassified 
documents from the National Archives in Maryland.  These 
documents include Operational Report-Lessons Learned (ORLL) 
for the 2nd Maintenance Battalion for the periods ending July 
31, 1970 and April 31, 1971, and Daily Staff Journal or Duty 
Officer's Log (DJ) for February 24, 1971.  The July 31, 1970, 
ORLL notes the recommendation that all units not actively 
engaged in combat (i.e. Support Units) be required to include 
defensive training in their training schedules.  The February 
24, 1971, DJ notes that small arms fire was heard from the 
direction of the mess hall at 10:05 pm.  It was reported that 
a Caucasian man was seen trying to break into the track shop.  
The April 30, 1971, ORLL notes that the 2nd Maintenance 
Battalion provided direct support to other battalions, 
including the 39th Transportation Battalion and the 27th 
Engineer Battalion.  It was noted that one warrant officer 
and five enlisted men from 2nd Maintenance Battalion were 
wounded in action in support of Operation Lam Son 719.  In 
addition, 2nd Maintenance Battalion supplied 87 men to 
Operation Lam Son 719 as security guards.

In October 2001, the U.S. Army Records Management & 
Declassifications Agency (Agency) forwarded a copy of an 
August 21, 1970, DJ from the 2nd Maintenance Battalion, which 
documents an attack at Phu Bai (the main base location for 
the veteran's battalion at that time) and states that an Army 
Specialist was wounded during the attack.  The Agency also 
forwarded a copy of a U.S. Army casualty report that lists a 
Sergeant First Class from the veteran's higher headquarters 
as dead on October 3, 1970, from wounds he received from a 
grenade during a non-hostile incident.   

VA outpatient treatment records dated from February 2002 to 
May 2004 note the veteran's ongoing treatment for PTSD.  

Additional evidence of record includes medical records relied 
upon by the Social Security Administration (SSA) in various 
determinations with regard to the veteran.  The medical 
records relied upon by SSA in its various determinations 
include records previously considered by the RO, as noted 
above, and records pertaining to disabilities not herein at 
issue.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the  
reported stressors must be accepted as conclusive evidence as  
to their actual occurrence and no further development or  
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat  
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f). 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
(Parenthetically, the Board points out that the former and 
revised criteria for establishing service connection for PTSD 
are substantially the same.  The revisions to section 
3.304(f) serve primarily to bring that regulation in line 
with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.)  The amended regulation, 
38 C.F.R. § 3.304(f) (2004), provides: Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
see also Gilbert, supra.  To deny a claim on its merits, the 
evidence  must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54. 

In the case at hand, the veteran's service records do not 
show that he engaged in combat with the enemy in Vietnam and 
the veteran has no awards or decorations that would suggest 
that he engaged in combat with the enemy.  According to his 
DD Form 214, he served in Vietnam as a tailor.  In view of 
the evidence showing that the veteran did not receive any 
award indicative of his participation in combat and the 
Board's determination that the veteran's own statements are 
not sufficiently credible to establish his participation in 
combat, credible supporting evidence is required to establish 
the occurrence of a stressor supporting a diagnosis of PTSD. 

The veteran has been diagnosed with PTSD.  An October 1997 VA 
examination report notes that the diagnosis was based on the 
veteran's reports of being exposed to machine gun, mortar and 
small arms fire in Vietnam, and sustaining an injury to his 
right eye which made him fearful of becoming permanently 
blind while in Vietnam.  

The primary impediment to service connection is the absence 
of a verified inservice stressor upon which PTSD was 
diagnosed.  That is, there is no evidence of record to 
corroborate the veteran's alleged exposure to machine gun, 
mortar and small arms fire on "almost a weekly basis" in 
Vietnam, or that he saw some combat action, as he has 
alleged.  Nor is there any evidence of record to corroborate 
that the veteran saw mutilated, dead bodies of soldiers 
killed in action, as he described during an October 1997 VA 
examination.  In fact, during a November 1995 examination by 
a private psychiatrist, the veteran denied having any active 
combat.  Furthermore, service department records do not 
corroborate the veteran's allegations.  Only one attack on 
Phu Bai was verified for the period that the veteran was 
stationed at that base.  Furthermore, one soldier was wounded 
in that attack, but none were killed.  (Parenthetically, the 
Board notes that one soldier was killed in October 1970, but 
this was the result of a non-hostile incident, not combat.)  
Moreover, information from the ORLLs of record indicates that 
not all units in the veteran's battalion were engaged in 
combat.  It is also pertinent to note that the veteran has 
not been able to provide the name of the soldier from his 
unit who was allegedly killed, nor the date he was killed.  
The general information provided by the veteran is not 
sufficient to permit verification of the alleged stressors of 
being under enemy fire or seeing bodies of soldiers killed in 
action.  

Furthermore, as regards the veteran's in-service eye injury, 
the Board notes that there are inconsistencies in the record.  
The veteran told the October 1997 VA examiners that a 
metallic foreign body was embedded in his right eye during 
combat in Vietnam.  He further reported that his right eye 
was patched and he feared permanent blindness from the 
injury.  However, the Board notes once again that the 
evidence of record shows no combat service for the veteran.  
Furthermore, service medical records do not show that the 
veteran's eye injury was so severe as to potentially result 
in blindness.  A November 1971 service medical record notes 
that the veteran was treated with eye patches for a welding 
injury, but notes no such treatment for a metallic foreign 
body.  Furthermore, service medical records note the 
veteran's complaints of only occasional burning and tearing 
in the eyes; examination revealed no eye pathology.

The Board is aware that VA examiners have attributed PTSD to 
the veteran's military service based on the occurrence of 
alleged stressors.  However, credible supporting evidence of 
the actual occurrence of an inservice stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v.  
Brown, 9 Vet. App. 389, 396 (1996).  

Without evidence showing that the veteran engaged in combat 
with the enemy or credible supporting evidence that a 
stressor supporting a diagnosis of PTSD occurred, the claim 
must be denied.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


